DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-8 are pending and have been examined in this application. 
This communication is the first action on the merits.
Two information disclosure statements (IDS) have been filed on 13 August 2019 and 11 January 2021 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
1. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “100d” in paragraphs [0059], [0060], etc. Examiner notes that based on paragraph [0060], the vehicle on the left side of Figure 1 which is on the second road 3 and is currently vehicle “100c” should be amended to be “100d”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

2. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100a” has been used to designate both first vehicle (in paragraphs [0059], [0060] and etc.) and external frame (in paragraphs [0067] and [0074]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “152” has been used to designate both display unit and drivable range determiner in Figure 4. Examiner notes that based on paragraph [0099], 152 designated to the DRIVABLE RANGE DETERMINER in Figure 4 should be amended to 124. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 

4. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “L11 to L31” in paragraph [00103] of the specification. L11 to L31 indicates that all numbers between 11 and 31 are included; however, based on Figure 6, all mentions of L11 to L31 should be amended to instead state L11, L21 and L31.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

“98” and “99” in paragraphs [0061], [0162], [0178], [0179] and etc. of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
“(for example, lines L11 to L31 of FIG. 5)” in paragraph [00103] of the specification appears to be a typographical error and should be “(for example, lines L11 to L31 of FIG. 6)”.
“In Equation (1)” in the beginning of paragraph [00149] of the specification appears to be a typographical error and should be “In Equation (2)”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder communication unit” in claims 1 and 2 and “display unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2 is indefinite because of the recited limitation “wherein the communication unit is configured to receive from a server apparatus information about a volume of traffic”. It is unclear, to the Examiner, whether the communication unit is further configured to receive from a server apparatus information about a volume of traffic or whether the limitations of claim 2 are meant to substitute/replace the limitations of claim 1. 
Claim 2 is further indefinite because of the recited limitation “a server apparatus”. It is unclear, to the Examiner, whether Applicant is referring to the same server apparatus previously recited in claim 1 or not.

Claim 4 is indefinite because of the recited limitation “wherein the display unit is configured to combine the information about the volume of traffic with map information to display the result of the combination”. It is unclear, to the Examiner, whether the display unit is further configured to combine the information about the volume of traffic with map information to display the result of the combination or whether the limitations of claim 4 are meant to substitute/replace the limitations of claim 3.
Claim 4 recites the limitation “the result of the combination”. There is insufficient antecedent basis for such limitation in the claim.  

Claim 5 is indefinite because of the recited limitation “wherein the controller is configured to calculate a driving probability for each link connected to at least one further configured to calculate a driving probability for each link connected to at least one node or whether the limitations of claim 5 are meant to substitute/replace the limitations of claim 1.

Claim 6 is indefinite because of the recited limitation “wherein the controller is configured to calculate a driving probability for at least one link, and is configured to calculate a driving probability for each route using the driving probability for the at least one link”. It is unclear, to the Examiner, whether the controller is further configured to calculate a driving probability for at least one link, and is further configured to calculate a driving probability for each route using the driving probability for the at least one link or whether the limitations of claim 6 are meant to substitute/replace the limitations of claims 1 and/or 5.
Claim 6 is further indefinite because of the recited limitation “at least one link”. It is unclear, to the Examiner, whether “at least one link” is in any way connected/related to the each link previously recited in claim 5 or not. 
Claim 6 is yet further indefinite because of the recited limitation “each route”. It is unclear, to the Examiner, whether “each route” is in any way connected/related to the at least one route previously recited or not. 

Claim 7 is indefinite because of the recited limitation “wherein the controller is configured to calculate the driving probability for each route using an Electronic Horizon (EH) method”. It is unclear, to the Examiner, whether the controller is further configured to calculate the driving probability for each route using an Electronic Horizon (EH) 

Claim 8 is indefinite because of the recited limitation “at least one route”. It is unclear, to the Examiner, whether Applicant is referring back to the same at least one route previously recited in claim 1 or not.

Claim 3 is rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites “acquire a driving probability for at least one route along which a vehicle is able to travel”. This limitation is a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claim “transmit the driving probability for the at least one route to a server apparatus”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more than mere insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components.
The dependent claims (2-8) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful 
As such, claims 1-8 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teruo (JP2010231557A).
Regarding claim 1, Teruo discloses a vehicle-mounted display apparatus (see at least abstract, [0001] and [0020]), comprising: a controller configured to acquire a driving probability for at least one route along which a vehicle is able to travel (see at least [0006]-[0008], [0018], [0024], [0025] and [0036]-[0038]); and a communication unit configured to transmit the driving probability for the at least one route to a server apparatus (see at least [0006]-[0008], [0012], [0024]-[0026] and [0036]-[0038]).

Regarding claim 2, Teruo discloses wherein the communication unit is configured to receive from a server apparatus information about a volume of traffic calculated based on the driving probability for the at least one route (see at least [0006]-[0008], [0012], [0017], [0028]-[0032] and [0039]-[0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Teruo (JP2010231557A) in view of Duan (US20140058652A1).
Regarding claim 3, Teruo does not explicitly disclose further comprising a display unit configured to display the information about the volume of traffic. However, such matter is suggested by Duan (see at least abstract, [0007], [0008], [0037], [0038], [0043], [0046]-[0048], [0050]-[0053], [0059], [0064] and [0071]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Teruo to incorporate the teachings of Duan of further comprising a display unit configured to display the information about the volume of traffic since they are directed to navigation devices and traffic information and use of Duan would ensure increased reliability and user comfort. Further, it would have been 

Regarding claim 4, Teruo does not explicitly disclose wherein the display unit is configured to combine the information about the volume of traffic with map information to display the result of the combination. However, such matter is suggested by Duan (see at least abstract, [0007], [0008], [0037], [0038], [0043], [0046]-[0048], [0050]-[0053], [0059], [0064] and [0071]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Teruo to incorporate the teachings of Duan wherein the display unit is configured to combine the information about the volume of traffic with map information to display the result of the combination since they are directed to navigation devices and traffic information and use of Duan would ensure increased reliability and user comfort. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Teruo (JP2010231557A) in view of Bin (KR20120101844A) in further view of Hamada (US20180165525A1).
Regarding claim 5, Teruo discloses wherein the controller is configured to calculate a driving probability for each link connected to at least one node, to thereby acquire the driving probability for the at least one route (see at least abstract, Figures 1-7, [0006]-[0009], [0018], [0021], [0024], [0025], [0029], [0036]-[0038] and [0043]).
Teruo fails to disclose calculating the driving probability using traveling lane information of the vehicle. However, such matter is suggested by Bin (see at least Page 8 starting from “FIG. 9 illustrates a case where a vehicle is positioned…” to Page 9 “… predicted path. In this case, the data may be transmitted to the second terminal 400 again.”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Teruo to incorporate the teachings of Bin of calculating the driving probability using traveling lane information of the vehicle since they are directed to navigation devices and traffic 
Teruo as modified by Bin fails to disclose determining the traveling lane information of the vehicle using/based on at least one of a lane change history of the vehicle and driving vectors of the vehicle. However, such matter is suggested by Hamada (see at least abstract, [0060]-[0062], [0066], [0087]-[0092], [0096]-[0100], [0122]-[0125] and [0137]-[0157]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Teruo as modified by Bin to incorporate the teachings of Hamada of determining traveling lane information of the vehicle using/based on at least one of a lane change history of the vehicle and driving vectors of the vehicle since they are directed to navigation devices and use of Hamada would further increase accuracy and thereof safety and reliability; 

Regarding claim 6, Teruo as modified by Bin and Hamada discloses wherein the controller is configured to calculate a driving probability for at least one link (see at least Teruo abstract, Figures 1-7, [0006]-[0009], [0018], [0021], [0024], [0025], [0029], [0036]-[0038] and [0043]), and is configured to calculate a driving probability for (see at least Teruo abstract, Figures 1-7, [0006]-[0009], [0018], [0021], [0024], [0025], [0029], [0036]-[0038] and [0043]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Teruo (JP2010231557A) in view of Bin (KR20120101844A) in further view of Hamada (US20180165525A1) in yet further view of Manoliu (US20150300825A1).
Regarding claim 7, Teruo as modified by Bin and Hamada fails to disclose wherein the controller is configured to calculate the driving probability for each route using an Electronic Horizon (EH) method. However, such matter is suggested by Manoliu (see at least abstract, [0015], [0030], [0035], [0041], [0124] and [0127]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Teruo as modified by Bin and Hamada to incorporate the teachings of Manoliu wherein the controller is configured to calculate the driving probability for each route using an Electronic Horizon (EH) method since they are directed to navigation devices and use of Manoliu would ensure increased accuracy and thereof reliability of the disclosure. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply calculating the driving probability for each route using an Electronic Horizon (EH) method). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Teruo (JP2010231557A) in view of Fumio (JP2000057476A).
Teruo fails to disclose wherein at least one route along which the vehicle is able to travel includes a route existing in a range to which the vehicle is able to travel for a predetermined time period. However, such matter is suggested by Fumio (see at least [0001], [0005], [0007], [0008] and [0011]-[0013]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Teruo to incorporate the teachings of Fumio wherein at least one route along which the vehicle is able to travel includes a route existing in a range to which the vehicle is able to travel for a predetermined time period since they are directed to navigation devices and use of Fumio would lower complexity and increase accuracy; thereof increase safety (see at least Fumio [0011]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667